
	
		I
		111th CONGRESS
		2d Session
		H. R. 6193
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Langevin (for
			 himself and Mr. Stark) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To require States to take certain additional steps to
		  assist children in foster care in making the transition to independent living,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foster Youth Financial Security Act of
			 2010.
		2.Requirement that
			 States take certain additional steps to assist children in foster care in
			 making the transition to independent living
			(a)State plan
			 requirements
				(1)In
			 generalSection 477(b)(2) of the Social Security Act (42 U.S.C.
			 677(b)(2)) is amended by adding at the end the following:
					
						(G)With respect to each child in foster care
				under the responsibility of the State—
							(i)within 6 months
				after the first case review of the case of the child, and annually thereafter,
				obtain from each consumer reporting agency (as defined in section 603(p) of the
				Fair Credit Reporting Act) any consumer report (as defined in section 603(d) of
				such Act) on the child, share the report with the child and the attorney and
				guardian ad litem of the child, and assist the child in resolving any
				inaccuracy in the report; and
							(ii)if the child has
				attained 14 years of age—
								(I)assist the child
				in preparing to obtain, and in obtaining (as appropriate and in accordance with
				State law), a learner’s permit and a license to operate a motor vehicle;
								(II)if the child has
				obtained a license to operate a motor vehicle, assist the child in obtaining
				automobile insurance;
								(III)assist the child
				in applying to, attending, securing financial aid for, and completing a
				postsecondary education or vocational training program;
								(IV)help determine if
				the child is eligible or potentially eligible for a Federal or State benefit,
				inform the child of the eligibility or potential eligibility, and assist the
				child in applying for any such benefit and in appealing any denial of any such
				benefit;
								(V)establish and
				manage an individual development account for the child using funds provided
				under this section, in accordance with subsection (k);
								(VI)assist the child, and the foster parents or
				kinship care providers (or, if the child has been placed with a biological
				parent or other prospective parent or guardian, the biological parent or other
				such parent or guardian) of the child in becoming educated about youth
				independence financial matters, especially matters relating to the successful
				transition of the child to independent living, by providing education in
				budgeting and financial management, applying for credit (especially student
				loans), job readiness, obtaining health care and health insurance, and
				obtaining and maintaining affordable and stable housing, with the goal of
				enabling the child, as an adult, to attain stable housing and employment, avoid
				dependence on government assistance, and achieve financial
				self-sufficiency;
								(VII)ensure that the child has a State-issued
				identification card;
								(VIII)assist the
				child in opening a personal bank account; and
								(IX)ensure that the
				child is provided with information on accessing health care after the child
				exits from foster
				care.
								.
				(2)Individual
			 development accountsSection 477 of such Act (42 U.S.C. 677) is
			 amended by adding at the end the following:
					
						(k)Individual
				development accounts
							(1)In
				generalAn individual development account is established and
				managed in accordance with this subsection if the account is a trust created or
				organized in the United States exclusively for the purpose of paying the
				qualified expenses of an eligible individual, or enabling an eligible
				individual to make an emergency withdrawal, but only if the written governing
				instrument creating the trust contains the following requirements:
								(A)No contribution will be accepted unless the
				contribution is in cash or by check.
								(B)The trustee is a
				federally insured financial institution, or a State insured financial
				institution if no federally insured financial institution is available.
								(C)The assets of the
				trust will be invested in accordance with the direction of the individual after
				consultation with the qualified entity authorized to make deposits into the
				account.
								(D)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(E)Except as provided
				in subparagraph (F), any amount in the trust that is attributable to a deposit
				made by a qualified entity may be paid or distributed out of the trust only for
				the purpose of paying the qualified expenses of the individual.
								(F)Any balance in the
				trust on the day after the date on which the individual for whose benefit the
				trust is established dies shall be distributed within 30 days after that date
				as directed by that individual to another individual development account
				established for the benefit of another individual.
								(2)Custodial
				accountsFor purposes of this
				subsection, a custodial account shall be treated as a trust if the assets of
				the custodial account are held by a bank (as defined in section 408(n) of the
				Internal Revenue Code of 1986) or another person who demonstrates, to the
				satisfaction of the Secretary, that the manner in which the person will
				administer the custodial account will be consistent with the requirements of
				this subsection, and if the custodial account would, except for the fact that
				it is not a trust, constitute an individual development account described in
				paragraph (1) of this subsection. For purposes of this subsection, in the case
				of a custodial account treated as a trust by reason of the preceding sentence,
				the custodian of the account shall be treated as the trustee of the
				account.
							(3)Eligible
				individualIn this subsection, the term eligible
				individual means an individual who—
								(A)has attained 18
				years of age; and
								(B)is in foster care
				or a kinship guardianship arrangement, or has been adopted.
								(4)Emergency
				withdrawalIn paragraph (1), the term emergency
				withdrawal means, with respect to an individual development account, a
				withdrawal by the individual for whose benefit the trust is established,
				that—
								(A)is of funds
				deposited by the individual in the account;
								(B)is permitted on a case-by-case basis by a
				qualified entity authorized to make deposits into the account; and
								(C)is made
				for—
									(i)expenses for medical care or necessary to
				obtain medical care, for the individual, the spouse ofthe individual, or a
				dependent of the individual with respect to whom the individual is allowed a
				deduction under section 151 of the Internal Revenue Code of 1986;
									(ii)payments
				necessary to prevent the eviction of the individual from the residence of the
				individual, or foreclosure on the mortgage for the principal residence of the
				individual; or
									(iii)payments
				necessary to enable the individual to meet necessary living expenses following
				loss of employment.
									(5)Qualified
				entityThe term 'qualified entity' means—
								(A)1 or more
				not-for-profit organizations described in section 501(c)(3) of the Internal
				Revenue Code of 1986 and exempt from taxation under section 501(a) of such
				Code;
								(B)a State or unit of
				local government;
								(C)an entity which
				has entered into an agreement with a State or unit of local government under
				which the entity is to provide for individual development accounts for eligible
				children or children making the transition to independent living; or
								(D)an entity
				that—
									(i)is—
										(I)a credit union
				designated as a low-income credit union by the National Credit Union
				Administration (NCUA); or
										(II)an organization
				designated as a community development financial institution by the Secretary of
				the Treasury (or the Community Development Financial Institutions Fund);
				and
										(ii)can demonstrate a
				collaborative relationship with a local community-based organization whose
				activities are designed to address poverty in the community and the needs of
				community members for economic independence and stability.
									(6)Qualified
				expensesThe term qualified expenses means any of
				the following:
								(A)Housing
				expensesExpenses to secure and maintain safe and decent
				housing.
								(B)Educational
				expensesEducational expenses paid from an individual development
				account directly to an eligible educational institution. In this
				subparagraph:
									(i)Educational
				expensesThe term educational expenses means the
				following:
										(I)Tuition and
				feesTuition and fees required for the enrollment or attendance
				of a student at an eligible educational institution.
										(II)Fees, books,
				supplies, and equipmentFees, books, supplies, and equipment
				required for courses of instruction at an eligible educational
				institution.
										(ii)Eligible
				educational institutionThe term eligible educational
				institution means the following:
										(I)Secondary
				schoolA secondary school (as defined in section 9101 of the
				Elementary and Secondary Education Act of 1965).
										(II)Vocational
				education schoolA school that provides vocational
				education.
										(III)Institution of
				higher educationAn institution described in section 101 or 102
				of the Higher Education Act of 1965.
										(IV)Postsecondary
				vocational education schoolAn area vocational education school
				(as defined in subparagraph (C) or (D) of section 521(4) of the Carl D. Perkins
				Vocational and Applied Technology Education Act) which is in any State (as
				defined in section 521(33) of such Act).
										(C)Employment
				expensesAmounts paid from an individual development account to
				enable an eligible individual to operate a business, purchase clothing or
				supplies necessary to become or remain employed, or purchase, maintain, or
				repair a motor vehicle (including
				insurance).
								.
				(b)State
			 evaluationsSection 477(g) of such Act (42 U.S.C. 677(g)) is
			 amended by adding at the end the following:
				
					(3)State
				evaluations of specific services provided to assist the transition to
				independent living
						(A)In
				generalWithin 3 months after
				the end of each fiscal year for which a State receives funds made available
				under subsection (h)(3), the State shall conduct an evaluation of the uses to
				which the funds are put, and the effects of so using the funds, during the
				fiscal year.
						(B)FundingThe
				Secretary shall reserve 5 percent of the amount specified in subsection (h)(3)
				for a fiscal year for grants to States for evaluations referred to in
				subparagraph (A) of this
				paragraph.
						.
			(c)Elimination of
			 use of social security number as identifier for foster
			 childSection 471(a) of such Act (42 U.S.C. 671(a)) is
			 amended—
				(1)by striking
			 and at the end of pararaph (32);
				(2)by striking the
			 period at the end of paragraph (33) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(34)beginning 2 years after the date of the
				enactment of this paragraph, provides for use of procedures and practices to
				eliminate the use of the social security account number of a child who is in
				foster care under the responsibility of the State as an identifier for the
				child.
						.
				(d)FundingSection
			 477(h) of such Act (42 U.S.C. 677(h)) is amended—
				(1)by striking
			 and at the end of paragraph (1);
				(2)by striking the
			 period at the end of paragraph (2) and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(3)an additional
				$45,000,000, which are authorized to be available to enable States to carry out
				the State plan requirements described in subsection (b)(2)(G); and
						(4)an additional
				$5,000,000, which are authorized to be available to the Secretary for a grant
				to a national coalition or consortium of private, non-profit organizations and
				other organizations focused on the needs of transitioning foster youth, in
				consultation with individual organizations experienced in addressing service
				delivery, legal issues, and financial asset management issues, and identity
				safeguarding issues related to youth, for the development of materials,
				technical assistance, and other support to State foster care agencies to aid in
				the implementation of subsection
				(b)(2)(G).
						.
				(e)Annual reports
			 to the secretarySection 477 of such Act (42 U.S.C. 677), as
			 amended by subsection (a)(2) of this section, is amended by adding at the end
			 the following:
				
					(k)State reports to
				the secretaryWithin 3 months
				after the end of each fiscal year, each State to which a grant is made under
				subsection (h)(1)(B) for a fiscal year shall submit to the Secretary a report
				on—
						(1)the number of
				children for whom the State obtained a consumer report pursuant to subsection
				(b)(2)(G)(i) during the fiscal year, and the number of such children whose
				report contained a discrepancy; and
						(2)the total number
				of children provided services pursuant to subsection (b)(2)(G) during the
				fiscal year, the nature of the services so provided, and the effects of the
				provision of financial security and financial management services on the
				competence of the children in such
				matters.
						.
			(f)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on October 1, 2010, and shall apply to
			 payments under part E of title IV of the Social Security Act for quarters
			 beginning on or after such date.
				(2)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under part E of title IV of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by subsection (a), the State plan shall not be
			 regarded as failing to comply with the requirements solely on the basis of the
			 failure of the plan to meet such additional requirements before the 1st day of
			 the 1st calendar quarter beginning after the close of the 1st regular session
			 of the State legislature that ends after the 1-year period beginning with the
			 date specified in paragraph (1) of this subsection. For purposes of the
			 preceding sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.
				3.Technical
			 assistance for child welfare agenciesOn request of a State agency responsible for
			 administering, or supervising the administration of, a State program authorized
			 by part E of title IV of the Social Security Act, the Secretary of Health and
			 Human Services, in consultation with the Chairman of the Federal Trade
			 Commission with respect to matters pertaining to transactional security, shall
			 provide the State agency with technical assistance in carrying out the
			 amendments made by this Act, and may award grants to and enter into contracts
			 with qualified non-profit or other community-based service providers with
			 substantive expertise to provide the assistance.
		
